DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 01 June 2022 have been entered and overcome the objections to the drawings and the claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 11-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 11, 19, and 20, the closest prior art of record, Kadowaki (US 2012/0146483), neither shows or suggests a spark plug housing comprising, in addition to other limitations of the claim, a corrosion protection layer on an inner side of the spark plug housing, the corrosion protection layer being formed on a section of the inner side of the spark plug housing, the section extending from the of the spark plug housing facing toward the combustion chamber to at least over the shoulder and along the inner circumference of the spark plug housing, wherein the corrosion protection layer is phosphorus-free, wherein the corrosion protection layer has a thickness of at least 2µm on average, along a circumference of the section and/or along a longitudinal extension of the section, and wherein the corrosion protection layer having uniform thickness, which is not more than 10% difference between a thickest and thinnest point.
Due to their dependencies upon independent claim 11, claims 12-14 and 17-18 are also allowable.
The subject corrosion protection layer described earlier is provided for preventing corrosion from occurring in the breathing space of the spark plug housing.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        4 June 2022